Beck, J.
The plaintiff is a banker, and the contention in the case involves the assessment of plaintiff'’s property employed in the banking business. He shows by his o#n testimony, and there is nothing contradicting his statements, that his capital employed in banking amounts to $50,000. This sum was made up of $25,000 in bonds of the United States, $10,000 United States treasury'notes, and real estate, $2,000, taxed as such. From the $50,000 these other sums must be deducted, as the bonds and treasury notes are not taxable, leaving $13,000 taxable capital. His deposits and bills payable seem to have exceeded his cash and bills receivable in a sum exceeding $3,000, which should be deducted from the -moneys and credits, leaving *440something less than $10,000 for which he was taxable in connection with the banking business. The circuit court found this sum to be $9,750. The evidence sufficiently supports the conclusion of the court. At least, it is not so without the support of the evidence that we are required to interfere, the case not being triable here de novo. This view disposes of- the case, and renders the consideration of some questions discussed by counsel unnecessary.
The judgment of the circuit court is
Affirmed.